Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 19, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128878(176)(180)                                                                                     Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  46TH CIRCUIT TRIAL COURT,                                                                                           Justices
             Plaintiff, Counter-Defendant,
             Third-Party Plaintiff-Appellee,
  v       	                                                           SC: 128878
                                                                      COA: 254179
                                                                      Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS, 

           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellants,

  and
  COUNTY OF KALKASKA,

           Intervening Defendant,                             

           Counter-Plaintiff, Third-Party                                

           Plaintiff-Appellant,

  and
  COUNTY OF OTSEGO,

             Third-Party Defendant. 

  _________________________________________/ 


         On order of the Court, the motion to file reply brief exceeding the page limit is
  DENIED. Kalkaska and Crawford Counties may file a reply brief conforming to the 10-
  page limit by April 26, 2006. The motion to strike is DENIED as moot, but appellants
  are cautioned against submitting documents that are not part of the record below in future
  submissions made in connection with this appeal.

         WEAVER, J., would grant the motion to file reply brief exceeding the page limit
  and the motion to strike.

        KELLY, J., would grant the motion to file reply brief exceeding the page limit.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 19, 2006                         _________________________________________
         d0419                                                                 Clerk